 1   AARON D. FORD
      Attorney General
 2   GERRI LYNN HARDCASTLE, #13142
      Deputy Attorney General
 3   State of Nevada
     Public Safety Division
 4   100 N. Carson Street
     Carson City, Nevada 89701-4717
 5   Tel: (775) 684-1134
     E-mail: ghardcastle@ag.nv.gov
 6
     Attorneys for Defendants
 7   Renee Baker, Mark Boyd, Rebecca Boyd,
     Dwayne Deal, Charles Dudley, Sheryl Foster,
 8   William Gittere, Curtis Kerner, James Lester,
     E.K. McDaniel, Williams Moore, Dwight Neven,
 9   Brian Sandoval, Tasheena Sandoval, Scott Sisco,
     Donald Southworth, and Brian Williams
10

11                                   UNITED STATES DISTRICT COURT

12                                          DISTRICT OF NEVADA

13   JOSEPH ANTONETTI,
                                                                  Case No. 3:16-cv-00396-MMD-WGC
14                          Plaintiff,
                                                                     ORDER GRANTING
15   v.                                                        DEFENDANT BOYD’S MOTION FOR
                                                                 ENLARGEMENT OF TIME TO
16   E.K. MCDANIELS, et al.,                                  RESPOND TO PLAINTIFF’S REQUEST
                                                              FOR PRODUCTION OF DOCUMENTS
17                          Defendants.                               (Second Request)

18          Defendant Mark Boyd, by and through counsel, Aaron D. Ford, Attorney General of the State of

19   Nevada, and Gerri Lynn Hardcastle, Deputy Attorney General, hereby moves this Court for an

20   enlargement of time to answer Plaintiff’s interrogatories.

21                          MEMORANDUM OF POINTS AND AUTHORITIES

22   I.     RELEVANT PROCEDURAL HISTORY

23          This case is a pro se civil rights action pursuant to 42 U.S.C. § 1983. ECF No. 15 at 1.

24   Plaintiff, Joseph Antonetti (Plaintiff), is an inmate in the lawful custody of the Nevada Department of

25   Corrections (NDOC). Id. After Defendants answered Plaintiff’s First Amended Complaint, ECF No.

26   46, this Court issued its Scheduling Order, which, inter alia, set forth the time permitted for discovery.

27   ECF No. 47 at 2.

28   ///

                                                         1
 1            On May 21, 2019, this Honorable Court graciously granted Defendant Boyd’s Motion for

 2   Enlargement of Time to Respond to Plaintiff’s Requests for Production of documents. ECF No. 56.

 3   Unfortunately, due to a calendaring error at the Office of the Attorney General (OAG), the responses to

 4   the requests for production of documents were not served upon Plaintiff. Moreover, Boyd has not yet

 5   provided the OAG with the responsive documents for Plaintiff’s eighty-one (81) requests, some of

 6   which request multiple documents, most of which span several years, and many of which Plaintiff

 7   should already have in his possession or could easily obtain on his own. Accordingly, Boyd respectfully

 8   requests this Court allow him thirty (30) additional days to respond to the discovery request.

 9   II.      LEGAL AUTHORITIES

10            District courts have inherent power to control their dockets. Hamilton Copper & Steel Corp. v.

11   Primary Steel, Inc., 898 F.2d 1428, 1429 (9th Cir. 1990); Oliva v. Sullivan, 958 F.2d 272, 273 (9th Cir.

12   1992). Fed. R. Civ. P. 6(b)(1)1 governs enlargements of time and provides as follows:

13                     When an act may or must be done within a specified time, the court may,
                       for good cause, extend the time: (A) with or without motion or notice if
14                     the court acts, or if a request is made, before the original time or its
                       extension expires; or (B) on motion made after the time has expired if the
15                     party failed to act because of excusable neglect.
16            Therefore, a party requesting an enlargement of time to complete an act after the expiration of

17   the time to do so must show “excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B). The Supreme Court has

18   outlined several factors for determining when neglect is excusable for the purposes of FRCP 6(b)(1)(B).

19   Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship., 507 U.S. 380, 395 (1993). Those factors are

20   as follows: “the danger of prejudice to the [non-movant], the length of the delay and its potential

21   impact on judicial proceedings, the reason for the delay, including whether it was within the reasonable

22   control of the movant, and whether the movant acted in good faith.” Id.

23   III.     DISCUSSION

24            Here, a clerical error occurred at the OAG, so the deadline to serve Boyd’s responses to

25   Plaintiff’s eighty-one (81) requests for production of documents was missed. Additionally, the OAG

26   has not yet received the documents responsive to those requests, some of which request multiple

27   documents, most of which span several years, and many of which Plaintiff should already have in his

28            1
               Rule 34 also specifically authorizes this Court to extend the time permitted for a party to respond to a request for
     production of documents. Fed. R. Civ. P. 34(b)(2)(A).
                                                                  2
 1   possession or could easily obtain on his own. Boyd asserts the calendaring error constitutes excusable

 2   neglect for the requested enlargement. Had the matter been properly calendared, the OAG would have

 3   timely secured responses from Boyd and served those responses on Plaintiff.               The requested

 4   enlargement should not unfairly prejudice Plaintiff, nor should it impact these proceedings in any

 5   meaningful manner. Furthermore, Boyd makes this request in good faith and not for the purpose of

 6   unnecessary delay.

 7   IV.    CONCLUSION

 8          Based on the foregoing, Defendant Boyd respectfully request that he be allowed up to and

 9   including Friday, July 19, 2019, to respond to Plaintiff’s requests for production of documents.

10          DATED this 20th day of June, 2019.

11                                                AARON D. FORD
                                                  Attorney General
12

13                                                By:
                                                            GERRI LYNN HARDCASTLE, Bar No. 13142
14                                                          Deputy Attorney General
15                                                          Attorneys for Defendants
16

17
     IT IS SO ORDERED.
18
     DATED: June 21, 2019.
19

20
                                        __________________________________________
21                                      UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26

27

28

                                                        3
